John D. Behnett, S.
This is a motion to dismiss objections to an account for failure to prosecute.
. The accounting parties are two of the three executors of this estate. The objeetant is the third executor. Objections were filed on July 13, 1955. The accountants contend that the objeetant has been negligent in not promptly bringing on the objections for a hearing.
The special guardian.requests that the objections not be dismissed so that he may be heard concerning the rights of his wards.
Both the accountants and the objeetant have had an opportunity to place this matter on the calendar of this court for a hearing under the practice of this court as now embodied in rule XVTII of the Rules of the Nassau County Surrogate’s Court. The accountants were not obliged to wait for the objeetant to take such action if they desired to dispose of this matter.
Under the circumstances the court denies the motion to dismiss the objections at this time.
This matter "will appear on the calendar of this court on December 23, 1959, for the purpose of fixing a date for the trial of the objections.
Settle order on five days’ notice in accordance herewith.